Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 1 of 36 - Page ID#: 845




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       (at Lexington)

     REGINA GRAVES WILLIAMS, et al.,                 )
                                                     )
            Plaintiffs,                              )        Civil Action No. 5: 20-115-DCR
                                                     )
     V.                                              )
                                                     )
     CITY OF STANFORD, KENTUCKY, et                  )        MEMORANDUM OPINION
     al.,                                            )            AND ORDER
                                                     )
            Defendants.                              )

                                        ***   ***    ***    ***

          A one-room log cabin constructed around 1811 is at the heart of this dispute. It sat on

 a piece of land that would eventually become 135 Hustonville Street in Stanford, Kentucky.

 For at least 50 years,1 the cabin was hidden by a larger home constructed around it. Emma

 Stewart purchased the property in 1968, but she abandoned it in 2008 and passed away four

 years later. After Stewart’s death, none of the plaintiffs (her living heirs) visited the home or

 maintained the property. In fact, her eldest daughter believed the family no longer owned it.

 Thus, much like any memory of the original cabin’s owners has likely been lost to history, the

 identity of its current owner was unknown to Defendant City of Stanford, Kentucky (“the

 City”) for nearly a decade.

          Nature took a toll on the property over time. Beginning in August 2017, it was cited

 for ordinance violations seven times over twenty months. Because no one contested the

 violations or paid the attendant fines, the City abated each violation at its own expense. In



 1
          The exact date of the outer home’s construction is not in the record.
                                                 -1-
Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 2 of 36 - Page ID#: 846




 April 2019, Defendant Jeff Knouse, the City’s Code Enforcement Officer, finally declared the

 home an imminent danger and demolished it without notice to the heirs. The demolition

 revealed the cabin, which spawned a news story that, in turn, alerted Stewart’s heirs to the

 demolition. The heirs initiated this action to recover damages for unlawful demolition.

          The parties have moved for summary judgment.

                                I.     FACTUAL BACKGROUND2

          A.     The Home at 135 Hustonville Street

          The plaintiffs are the living descendants of Stewart (collectively, “the Estate”), the

 owner and once-occupant of the home at 135 Hustonville Street. [Record No. 35, p. 9] As

 mentioned, Stewart purchased the property in or around 1968. [Id.] Her daughter, Regina

 Graves Williams, described the home as “a white framed house, two stories with—on a

 relatively large piece of property with an outbuilding in the back. The house [] probably had

 six rooms, one bath[room]. [Emma Stewart] added an addition, one additional room, onto the

 house.” [Id. at p. 11] The house also had a small front porch, a front window framed by

 greenery, and a single chimney emerging from the center of the home. A concrete driveway

 and walking path led to the home from Hustonville Street. [See Record Nos. 34-4, p. 6; 33-1,

 p. 2.]

          Stewart’s heirs left Stanford long before the home caught the City’s attention. [See

 Record No. 1, ¶¶ 6-12.] Williams, Stewart’s only living child, moved away in 1971. [Id. at p.




 2
         At the summary judgment stage, the Court views the evidence in the light most favorable
 to the nonmoving party and draws inferences in its favor. Matsushita Elec. Indus. Co., 475 U.S.
 at 587. However, as mentioned, both sides have moved for summary judgment. Thus, the facts
 are recounted as the parties allege them, and disputes are noted.
                                               -2-
Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 3 of 36 - Page ID#: 847




 9] Plaintiff Ka’Sondra Brown3 is Stewart’s granddaughter and Williams’ niece. [Record Nos.

 35, p. 9; 34, p. 9] Brown considered the Hustonville property her home—she and her younger

 brother, Andre Brown, lived there for much of their youth. [Record No. 34, pp. 9-12] But

 Brown moved to Lexington, Kentucky after college (around 2005) and continues to reside

 there today. [Id. at p. 11] The remaining plaintiffs are Williams’ nieces and nephews or their

 spouses. [Record No. 35, pp. 8-9] They do not reside in Stanford, nor have they provided

 testimony in this matter.

        A 2008 fire forced Stewart to abandon the home. [Record Nos. 30-9; 34, p. 14; 35, p.

 12] On the morning of September 30, she awoke to discover that the electricity was out.

 [Record Nos. 35, p. 12; 30-9, p. 2] And after confirming with her utility provider that her

 electricity should have been functioning, Stewart called the Stanford Fire Department.

 [Record No. 30-9, p. 2] A fire crew was dispatched. Upon arrival, Captain L. Lunsford noticed

 white smoke emanating from the attic. [Id. at pp. 1, 5] The firemen cut a 4-foot by 4-foot hole

 in the roof to access the attic, identified the source of the fire, and extinguished it. [Id.] The

 fire was blamed on “[v]ery old faulty wiring;” specifically, exposed wiring connections were

 in close proximity to flammable insulation. [Id.]

         Extinguishing the fire left the home in a state of disrepair. As a precaution against

 further damage, the firemen had spread salvage tarps in the living room and “proceeded to pull

 the ceilings to further eradicate the threat of fire by removing the blown in insulation in the

 attic.” [Record No. 30-9, p. 2; see also Record No. 35, pp. 12-13.] Thus, a chandelier that

 hung from the living room ceiling was ripped down. [Record No. 35, p. 12] A large hole was


 3
       Although she and her brother, Andre Brown, are both parties to this action, Ka’Sondra
 Brown will be referred to as Brown because her testimony is in the record.
                                               -3-
Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 4 of 36 - Page ID#: 848




 left in the roof near the chimney. [Id.; Record No. 34, p. 18] Most importantly, the home was

 left without functioning electricity. [Id. at p. 14]

        Stewart would not reside in the home for the remainder of her life. Because she was

 unable to resolve an insurance claim to her satisfaction, she lacked the means to repair the

 home. [Record No. 35; p. 20; see also Record No. 35-2.] Stewart moved to a hotel for a few

 days, then moved in with Brown, and eventually found an apartment in which to live. [Record

 No. 34, p. 17] Stewart was diagnosed with cancer a few years later and moved into a nursing

 home. [Record No. 35, pp. 17-18] She passed away on June 9, 2012. [See Record No. 34, p.

 10.]

        Stewart’s heirs did not seek to administer her estate following her death. Williams

 believed the property no longer belonged to the family—she was under the impression that the

 nursing home had taken ownership of the home as payment. [Record No. 35, pp. 52-53]

 Brown knew that Stewart owned the property, but she was not aware that any action needed to

 be taken to open an estate upon Stewart’s death.4 [Record No. 34, p. 39] After the events

 giving rise to this action, a petition to appoint Williams at executrix of Stewart’s estate was

 filed on May 17, 2019. [Record No. 35-4]




 4
        In fact, Brown had owned the property for a brief time prior to Stewart’s death. [Record
 No. 34-1] On April 20, 2009, Stewart conveyed the property to Brown by written deed. [Id. at pp.
 4-6] According to Brown, the conveyance was an effort by Stewart to ensure that the property was
 taken care of in the event of her death. [Record No. 34, p. 36] Nevertheless, the property was
 conveyed back to Stewart fifteen months later. Brown could not recall why she conveyed the
 property back to her grandmother on July 26, 2010. [Id. at p. 38; see also Record No. 34-1, pp. 1-
 3.]
                                                -4-
Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 5 of 36 - Page ID#: 849




        B.     Stanford’s Nuisance Ordinances and Enforcement

        In 2016, Kentucky passed House Bill 422, which amended the State’s model ordinance

 provisions. See Ky. Rev. St. §§ 65.8801, et seq. Stanford adopted the changes through

 Ordinance 2017-0501 (“Ordinance 501”). [See Record No. 30-10.] It generally prohibited the

 maintenance of “any public nuisance within the City.” [Id. at § 92.01]

        Multiple categories of public nuisance were identified in Ordinance 501.              An

 “Environmental Nuisance” was defined as an action posing a “hazard or injury which may be

 detrimental to the property or well-being of others,” including:

        (1) Injur[ing] or endanger[ing] the welfare, health, or safety of others;
        ...
        (5) Interfer[ing] with the comfortable enjoyment of life and property or
        tend[ing] to depreciate the value of the property of others;
        ...
        (7) Permitting any yard grass, other plant or weed growth exceeding twelve (12)
        inches in height other than crops, trees, bushes, flowers, or other ornamental
        plants; [and]
        (8) Disposing or accumulating of any foul, decaying or putrescent substance,
        stagnant water, animal waste, carcasses of any type of animal, or other offensive
        material in or on any lot, tract of land, street, highway, or any sidewalk or alley
        abutting any of these which shall be the reasons for such offensive odors;
        ....

 [Id. at § 92.02(C)]

        “Dilapidated Housing” also constituted a nuisance where a “finding of unfit for human

 habitation” was made. [Id. at § 92.02(E)] Conditions that warrant a finding of unfit for human

 habitation include:

        conditions that exist which are dangerous or injurious to the health, safety, or
        morals of the occupants of such structure, neighboring structures or other
        residents of the city. Examples of such conditions include but are not limited
        to: defects increasing the hazard of fire, accidents or other calamities, lack of
        adequate ventilation, light or sanitary facilities, violations of any other laws of
        the Commonwealth of Kentucky, Kentucky Building Code or other Ordinance
        of the City of Stanford.
                                               -5-
Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 6 of 36 - Page ID#: 850




 [Id.]

         The ordinance also established a Code Enforcement Board (“the Board”). The Board

 was empowered to enforce the ordinance, but all enforcement actions had to be initiated by a

 Notice of Violation served by the Code Enforcement Officer. [Record No. 30-10, § 41.08(A)

 and (B)] A notice would provide the recipient with time to remedy the violation, after which

 the Code Enforcement Officer was authorized to issue a citation. [Id. at § 41.08(B)] However,

 these procedures only applied if there was no need for “immediate action.” [Id. at § 41.08(C)]

         A citation had to be served in one of three ways.            As relevant here, the Code

 Enforcement Officer could serve the citation by “[p]osting a copy of the citation in a

 conspicuous place on the premises and mailing a copy of the citation . . . to the owner of record

 of the property.” [Id. at § 41.08(D)] The recipient of a citation was warned that he or she “shall

 respond” within seven days by either paying the fine or requesting a hearing to contest the

 violation. [Id. at § 41.08(G)] Failure to do so would constitute a waiver of the right to contest

 the violation and result in a final order of violation. [Id.] A final order empowered the City to

 impose a lien on the property to cover its costs. [Id. at § 41.12]

         Moreover, the Code Enforcement Officer was empowered to issue demolition orders.

 If, “in the opinion of the Code Enforcement Officer,” an “[i]mminent danger exists on the

 subject property that necessitates immediate action,” or “[t]he structure is so old, dilapidated,

 or has become so out of repair as to be dangerous, unsafe, unsanitary or otherwise unfit for

 human habitation or occupancy,” the Ordinance required the Code Enforcement Officer to

 order demolition. [Record No. 30-10, § 92.10(A)] Alternatively, where there was no imminent

 danger, a demolition order required 30 days’ notice and a hearing by the Code Enforcement


                                               -6-
Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 7 of 36 - Page ID#: 851




 Board prior to demolition. At such hearing, the Code Enforcement Officer would be required

 to make a showing that “substantial evidence” supported the order. [Id. at § 92.10(B) and (C)]

        “Upon final determination that the structure shall be demolished by the city, or when

 an imminent danger exists that will not permit the delay associated with a hearing,” the Code

 Enforcement Officer was required to “cause the structure to be razed and removed,” with the

 costs of such removal taxed to the owner. [Id. at § 92.10(D)] Anyone affected by a demolition

 order was given 30 days to appeal the order to the Code Enforcement Board. [Id. at § 92.10(E)]

 Additionally, demolition orders were not made the exclusive remedy to abate a condition that

 may otherwise qualify for demolition. In other words, the Code Enforcement Officer was not

 precluded from pursuing “other available remedies” to abate a nuisance, nor would those

 remedies preclude the officer from issuing a demolition order. [Id. at § 92.10(F)]

        C.     The Condition of the Property from 2012 Through 2018

        Brown took responsibility for maintaining the property upon Stewart’s death. But

 because she lived in another city, she rarely had an opportunity to visit the property. Indeed,

 her only visit between 2012 and 2019 was prompted by a report of trespassing. [Record No.

 34, p. 35] A law enforcement officer contacted her at some point to request that she post no

 trespassing signs on the home. [Id. at p. 33] She recalled that the officer said “Stanford was

 inundated with . . . transients” that may be accessing the home. [Id.] Thus, Brown posted

 trespassing warnings on the exterior of home, but she did not enter the structure because she

 was afraid someone may be inside. [Id. at pp. 34-35]

        Otherwise, the property was largely neglected prior to 2017. Before Stewart’s death,

 Jerry Wilkinson, a local pastor, mowed the grass. [Record No. 34, pp. 22-23; 35, pp. 37-38]

 But Brown heard that he quit sometime after Stewart’s death. [Id. at 24] She acknowledged
                                              -7-
Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 8 of 36 - Page ID#: 852




 that no mowing or landscaping was performed from 2014 through the end of 2016. [Id. at pp.

 28-29] Beginning in 2017, she allegedly attempted to hire several people to maintain the

 property. [Id. at 24]

        By August 2017, the property was severely overgrown. In fact, weeds and bushes had

 grown so tall that the home was barely visible from the street. [See Record No. 33-1, p. 4.]

 The driveway was almost nonexistent, and the porch was fully enclosed by bushes. [Id. at pp.

 5-6] Knouse, the City’s newly established Code Enforcement Officer, determined that the

 condition of the property violated Ordinance 501. [See Record Nos. 33, p. 30; 33-1, p. 1.] He

 pulled the property’s valuation card on file with the City and found Brown’s name listed as

 thes caretaker. [See Record No. 33, pp. 59-60] On August 14, 2017, he posted a notice of

 violation on the property informing the owner that the grass had had grown “in excess of five

 feet” in violation of City ordinance; he also mailed a copy to Brown. [Record No. 33-1, p. 1]

 Per Ordinance 501, the notice required corrective action within seven days. Otherwise, a

 citation would issue and a fine imposed. [Id. at p. 1]

        No corrective action was undertaken by Brown. [See Record Nos. 33; pp. 66-67; 33-

 1, pp. 8-12] Consequently, Knouse served the first citation on the property on August 22, 2017,

 imposing a $250 fine. [Record No. 33-1, p. 8] The citation outlined the procedures in

 Ordinance 501: the recipient could contest the violation within seven days, which would

 trigger a hearing before the Board. Conversely, failure to respond within seven days would

 waive the right to a hearing and result in a lien on the property. [Id.] Brown received the

 citation but did not request a hearing or pay the fine. [Record Nos. 33, pp. 69-70; 34, p. 66]

 The City abated the first violation (mowed the grass), and a lien was placed on the property on

 September 26, 2017. [Record Nos. 33-1, p. 13; 33, p. 68]
                                              -8-
Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 9 of 36 - Page ID#: 853




        A second citation issued on October 2, 2017.5 [Record No. 33-1, p. 14] Again, the

 grass and weeds exceeded the minimum height in Ordinance 501. [See Record No. 33-1, pp.

 15-19.] This time, the potential fine doubled to $500. The citation was mailed to Brown and

 posted on the property [Record No. 33-1, p. 20] but no action was taken. Thus, the City abated

 the violation and imposed a second lien on the property.6 [Record No. 33-1, p. 25]

        A third notice of violation was served on October 3, 2017. [Record No. 33-1, p. 21]

 While abating the prior violations, Knouse had observed that the home was open to the

 elements. Specifically, he noticed the hole in the roof from the 2008 fire7 and he observed that

 some of the home’s windows were missing panes. [Record No. 33, p. 73] Signs also were

 present that animals were “using the structure.” [Id.] These concerns, combined with the

 owner’s unresponsiveness, led Knouse to conclude that the home should be demolished. [Id.]

 Thus, the third notice warned the recipient that “[t]he structure is so old, dilapidated, and

 became [sic] so out of repair to be dangerous, unsafe, and unsanitary for human habitation or

 occupancy.” [Record No. 33-1, p. 21] It directed the owner to “demolish[] and remove[]” the

 structure from the property within a month. [Id.] Again, the suggested action was not

 undertaken.


 5
        The notice of violation preceding this citation is not in the record, but the Estate has not
 disputed that it issued.
 6
       For some unexplained reason, the liens for the second and third violations were not
 imposed until April 11, 2018. [See Record No. 33-1, pp. 25-26.]
 7
         Brown and Williams both testified that the hole in the roof was repaired, albeit in a
 temporary fashion. [Record Nos. 34, pp. 45, 78; 35, pp. 25-26] They recalled that at some point
 after the fire, a tarp was placed over the hole in the roof. [Id.] However, neither Brown nor
 Williams visited the home to observe the roof between 2017 and 2019. Pictures taken by Knouse
 confirm that the tarp was eventually removed, and the hole was open to the elements. [See Record
 No. 33-1, pp. 5-6, 12.]
                                                -9-
Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 10 of 36 - Page ID#: 854




         A third citation, with a penalty of $1,000, was issued on November 7, 2017. [Id. at p.

  24] This citation triggered a response from Brown. Brown went to City Hall intending to

  meet with the mayor of Stanford, but she was directed to Knouse instead.8 Brown expressed

  that she felt her efforts to remedy the violations were going unnoticed by the City. She was

  frustrated that the City was “continuing to [mow] it right behind me” and “continu[ing] to run

  up this so-called tab.” [Record No. 34, p. 47]

         Brown requested that Knouse stop abating violations and assured him that she would

  take care of the property. [Id. at p. 48] Concerning the home, Brown stated that financially

  she could only “take care of the property itself,” by which she meant “upkeep of the grass and

  pay[ment of] the taxes.”9 [Id.; Record No. 33, p. 34] She told Knouse, “I do not have the

  money for the structure.” [Id. at p. 49] Knouse interpreted her comments as suggesting “the

  City just pretty much needed to do what they needed to do with the property because she




  8
          Brown and Knouse have competing recollections of the date of this meeting, but their
  memories of its substance are largely consistent. Brown believes she met with Knouse in the
  spring of 2017. [Record No. 34, pp. 46-47] She stated that they discussed the “continued
  violations” she was receiving, the condition of the structure, and her inability to maintain the entire
  property. [Record No. 34, pp. 46-49] However, the first violation did not issue until well into the
  summer of 2017. And no violation concerning the structure issued until October 2017. For his
  part, Knouse testified that “sometime within seven days” of the first demolition citation, Brown
  came to his office to discuss her inability to maintain the property. [Record No. 33, pp. 33-34, 74]
  Thus, for the purposes of this motion, the Court establishes that the meeting occurred after the
  demolition citation in November 2017.
  9
          Brown testified that she paid the Lincoln County property taxes on the property each year,
  but the defendants have provided documents that dispute her testimony. [Record Nos. 34, pp. 49-
  50; 35-5, pp. 1-10] The City of Stanford property taxes were not timely paid for the years 2011
  through 2019. [See Record No. 34-2] Brown testified that she was not aware of these taxes because
  she never received them. [Record No. 34, p. 50] She testified that she paid taxes directly to “the
  sheriff,” but the Lincoln County property taxes were also not paid for the years 2012-2018.
  [Record No. 35-5] Whether the taxes were paid is not material to the disposition of the current
  motion.
                                                  - 10 -
Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 11 of 36 - Page ID#: 855




  couldn’t do it.” [Record No. 33, p. 34] He also “strongly advised” Brown to appeal the

  citation, but she chose not to. [Id.] Ultimately, a lien was placed on the property in the amount

  of the third citation, but no abatement costs were incurred because the City did not demolish

  the home. [See Record No. 33-1, p. 26]

         A pattern of notice, citation, abatement at City expense, and lien order continued

  through the end of 2018. Despite Brown’s stated intent to service the property, four additional

  violations for excessive grass height were imposed. [See Record No. 33-1, pp. 27-40] Knouse

  noticed “no efforts . . ., none whatsoever,” to maintain the property. [Record No. 33, p. 55]

         D.     The Demolition

         The condition of the home continued to deteriorate. On April 11, 2019, Knouse was

  working at a property across Hustonville Street from the Stewart home. [Record No. 33, p.

  44] From there, he “watch[ed] buzzards carry dead animals . . . right in through the roof of

  the Stewart property.” [Id.] After finishing work, he went over to investigate. He observed

  “the structure coming apart on the back corner” of the house “and the hole in the roof” where

  the birds were roosting. [Id.] Knouse felt that the structure had become dangerous and the

  City “needed to take it down before it fell on somebody.” [Id. at p. 76] He consulted with the

  city attorney and issued a determination of imminent danger for 135 Hustonville Street the

  same day. [Record No. 33-1, p. 41] The determination stated: “House on property is open to

  the element and animals, subjecting it and neighboring properties to an imminent risk of

  collapse and fire.” [Id.] Knouse testified that he considered these conditions an environmental

  nuisance under Ordinance 501. [Record No. 33, p. 53]

         Knouse immediately began arranging for demolition of the home. He visited the

  property again on April 12, 2019, “to make sure there w[ere] no squatters or no homeless
                                               - 11 -
Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 12 of 36 - Page ID#: 856




  person[s]” or valuables inside. [Record No. 33, p. 77] He entered the home through a back

  door that was open “[e]very time” he had been on the site. [Id. at p. 78] He did not find any

  people or furnishings. Instead, he found that the dry wall was “falling off the house,” and there

  were boxes, clothes, and animal feces “scattered” on the floor, which was caving in. [Id. at

  pp. 45; 78] In fact, Knouse was worried that the floor under his feet would fall through. [Id.]

  The City demolished the home the next day.10 [See Record Nos. 30-6, p. 1; 33, p. 49.]

         The City intended to remove the home from the property completely, but the contractor

  discovered a log cabin at the center of the home. [Record No. 33, p. 49] The contractor

  “worked around it” in an effort to retain as much of the original structure as possible. [Id.]

         The demolition sparked a public “outcry” in Stanford. [Record No. 33, p. 50] A local

  radio station reported the demolition, including a photo of the exposed cabin, on its Facebook

  page. [Record No. 34-4] The post elicited numerous comments, many of which expressed

  interest in the historical building. Some comments were critical, however. Brown was alerted

  to the post when a friend tagged her in a comment. The original post stated that the “City had

  been keeping [the property] mowed for a few years,” but Brown commented to dispute that

  characterization. She asserted that “there has been arrangement for private lawn care service

  to service said property.” [Record No. 34-4, p. 28] She also implored City Councilwoman

  Peggy Hester to contact her and hoped that the City would “do the right thing” concerning the

  property. [Id. at pp. 28-30] One concerned commenter suggested that the City should have

  researched the property before destroying it, and Brown responded “[e]xactly.” [Id. at p. 40]



  10
          The Estate’s motion states that the home was demolished “sometime around April 22,
  2019.” [Record No. 29, p. 4] This dispute over the date of the demolition is addressed in more
  detail below.
                                               - 12 -
Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 13 of 36 - Page ID#: 857




         On April 16, 2019, Stanford mayor Scotie Ernst contacted Brown via Facebook

  message and requested that she call him. [Record No. 34-3] Brown responded that she “ha[d]

  been advised to inform [him] that I am consulting with lawyers and until further direction from

  them I would kindly ask that anyone on property at this time is prohibited.” [Id. at p. 2] Ernst

  responded that the City would continue to enforce its nuisance ordinances and he directed her

  to the city attorney. [Id. at pp. 4-5] Brown did not communicate with anyone from the City

  after these messages. [Record No. 34, p. 75]

         On May 2, 2019, Williams and Brown, along with counsel, attended a Stanford City

  Council meeting. [Record Nos. 34, p. 72; 35, p. 20] The minutes indicate that Williams asked,

  on behalf of herself and Stewart’s other heirs: (1) why the family was not contacted prior to

  the demolition; (2) why her mother’s property was chosen; (3) why the steps that were taken

  were chosen; (4) whether the City will clean-up the property; and (5) whether the City would

  wrap and cover the cabin until the family decides how to proceed. [Record No. 35-1, p. 44]

  City Attorney John Hackley responded that the heirs needed to open an estate and establish a

  “representative of the family for the City to work with.” [Id. at p. 45] He further stated the

  City’s position that it would not discuss potential litigation at a City Council meeting. [Id.]

         After Williams spoke, Councilwoman Hester questioned whether the property’s

  ambiguous ownership would have been a reason to forego enforcement of the demolition

  order. [Record No. 35-1, p. 45] Hackley responded in the negative, because notice was not

  required to demolish the property. He explained to the Council that “there are two types of

  enforcement actions” that Knouse was empowered to take: “[s]imple nuisance issues” such as

  failure to mow, which require notice prior to abatement; and “immediate threat[s],” for which

  Knouse can “act without notification.” [Id. at pp. 45-46] Williams then asked how the property
                                               - 13 -
Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 14 of 36 - Page ID#: 858




  was an immediate danger, to which Hackley indicated “the home was open to the elements.”

  [Id. at p. 46] In the end, Hackley reiterated that the “next step” for the family was forming an

  estate, and he confirmed that the City would protect the cabin in the meantime. [Id.] The City

  eventually wrapped the cabin in a tarp and placed a temporary roof over it to protect the

  building from the elements. [See Record Nos. 33, pp. 50-51; 34-4, p. 57.]

         The log cabin itself is a 16.5-foot by 19-foot, single-room structure constructed out of

  tulip poplar, ash, and buckeye timber beams. [Record No. 35-8] A dendroarchaeological11

  survey of fourteen samples cut from eight of the cabin’s beams revealed that the timbers were

  harvested between the summer of 1811 and the spring of 1812. [See id. at pp. 15-16.] Some

  of the tree-rings dated back to 1640. [Id.]

         The Estate initiated this action to recover for alleged violations of federal and state law.

  Specifically, it asserts a cause of action for deprivation of federal constitutional rights pursuant

  to 42 U.S.C. § 1983, two causes of action for violations of rights under the Kentucky

  constitution, a common law trespass claim, and a cause of action under the Eminent Domain

  Act of Kentucky, K.R.S. § 416.540, et seq.              The City and Knouse are the remaining

  defendants.12


  11
         According to the survey, “trees deposit a layer of cells or a tree ring around their
  circumference” each year. [Record No. 35-8, p. 2] “Dendrochronology is the science of assigning
  individual growth rings to the calendar year in which they were formed.” [Id.]
  12
          Knouse is named in both his official and personal capacity. [Record No. 1] Originally, the
  Mayor of Stanford was also named as a party in this action in his official and personal capacity.
  [Id.] On July 16, 2020, the defendants gave notice that the named mayor had passed away.
  [Record No. 17] The Estate did not seek to substitute a party in his place. However, Rule 25(d)
  of the Federal Rules of Civil Procedure provides that a public “officer’s successor is automatically
  substituted as a party” upon death. Thus, at least the official capacity claims against the Mayor of
  Sanford remain pending. Nevertheless, “a suit under section 1983 against a defendant ‘in his
  official capacity’ is equivalent to a suit against the local government entity.” Leach v. Shelby Cty.
                                                 - 14 -
Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 15 of 36 - Page ID#: 859




                                II.     THE STANDARD OF REVIEW

         A court “shall grant summary judgment if the movant shows that there is no genuine

  dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

  R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); see also Chao v.

  Hall Holding Co., 285 F.3d 415, 424 (6th Cir. 2002). The operative inquiry is “whether the

  evidence presents a sufficient disagreement to require submission to a jury or whether it is so

  one-sided that one party must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc.,

  477 U.S. 242, 251-52 (1986).

         The moving party bears the initial burden to produce evidence that it is entitled to

  judgment as a matter of law. Celotex Corp., 477 U.S. at 317. This burden is met simply by

  showing that there is an absence of evidence on an issue which the nonmoving party has the

  ultimate burden of proof at trial. Id. at 325.

         Once the moving party has met its burden of production, the burden shifts to the

  nonmoving party to come forward with “specific facts” that indicate there is a “genuine issue”

  for trial. Celotex Corp., 477 U.S. at 324; Bass v. Robinson, 167 F.3d 1041, 1044 (6th Cir.

  1999). This burden requires “more than simply show[ing] that there is some metaphysical

  doubt as to the material facts.” Keeneland Ass’n, Inc. v. Earnes, 830 F. Supp. 974, 984 (E.D.

  Ky. 1993) (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586

  (1986)). The nonmovant must “come forward with some probative evidence to support its

  claim.” Lansing Dairy, Inc. v. Espy, 39 F.3d 1339, 1347 (6th Cir.1994) (citation omitted).



  Sheriff, 891 F.2d 1241, 1245 (6th Cir. 1989). Therefore, to whatever extent the Mayor remains a
  party, his or her liability depends on whether the City is liable. That question is fully addressed
  below.
                                                   - 15 -
Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 16 of 36 - Page ID#: 860




         “The judge's function is not to weigh the evidence, but to decide whether there are

  genuine issues for trial.” Moses v. Baker, 798 F. Supp. 2d 863, 865 (E.D. Ky. 2011) (citing

  Anderson, 477 U.S. at 249). If the burden shifts to the nonmovant, summary judgment is

  precluded only if a dispute exists over a fact that “might affect the outcome of the suit,” not

  over facts that are “irrelevant or unnecessary.” Anderson, 477 U.S. at 248. And an issue is

  “genuine” where the trier of fact could rationally resolve the issue in the nonmovant’s favor.

  Matsushita Elec., 475 U.S. at 586-87.

                                     III.    LEGAL ANALYSIS

         The Estate moved for summary judgment on all counts on January 15, 2021. [Record

  No. 29] The defendants followed suit the same day. [Record No. 30] Eighteen days later, the

  defendants responded to the Estate’s motion. [Record No. 31] However, to date, the Estate

  has not responded to the defendant’s motion or filed a reply supporting its own motion.

  Generally, when a nonmoving party fails to respond to a properly supported motion for

  summary judgment, it is appropriate to grant the moving party’s motion. Wimbush v. Wyeth,

  619 F.3d 632, 636 (6th Cir. 2010) (citing Celotex Corp., 477 U.S. at 322–23). Thus, keeping

  this general rule in mind, the Court will consider whether either party is entitled to summary

  judgment.

         A.      The Federal Constitutional Claims

         The Estate’s federal claims are brought under 42 U.S.C. § 1983. This section creates a

  federal cause of action against any “person who, under color of any statute, ordinance,

  regulation, custom, or usage, of any State[,] . . . subjects, or causes to be subjected,” a victim

  “to the deprivation of any rights, privileges, or immunities secured by the Constitution . . . .”

  42 U.S.C. § 1983. The rights relied on by the Estate are secured by the Fifth and Fourteenth
                                                - 16 -
Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 17 of 36 - Page ID#: 861




  Amendments. The Fifth Amendment prohibits the government from taking private property

  for public use without just compensation. U.S. CONST. am. V. Additionally, the Fourteenth

  Amendment provides that no state shall “deprive any person of life, liberty, or property,

  without due process of law.” U.S. CONST. am. XIV s 1. In this context, the amendments

  combine to guarantee procedural and economic safeguards against deprivations of property.

         The Estate argues that the City committed an unconstitutional taking of its property in

  violation of the Fifth Amendment and that the predeprivation process provided by the City was

  less than what was constitutionally due under the Fourteenth Amendment. It summarizes its

  argument as follows: “This case involves a per se taking of Plaintiffs’ private property by the

  Defendant in violation of the Fourteenth Amendment of the United States Constitution.”

  [Record No. 29, p. 5]

                i.        The Takings Claim

         “A property owner may bring a takings claim under § 1983 upon the taking of his

  property without just compensation by a local government.”           Knick v. Twp. of Scott,

  Pennsylvania, 139 S. Ct. 2162, 2179 (2019). The owner’s pursuit of or entitlement to

  postdeprivation remedies through established state procedures is irrelevant. Id. at 2177,

  overruling Williamson Cty. Reg'l Plan. Comm'n v. Hamilton Bank of Johnson City, 473 U.S.

  172 (1985). Here, it is undisputed that the defendants razed the home without offering or

  providing compensation. Thus, the Estate’s claim at least “has the feel of a taking.” Ostipow

  v. Federspiel, 824 F. App’x 336, 341 (6th Cir. 2020). That feeling is quickly rebuffed upon

  further inspection.

         First, the Estate’s property was not taken per se. The concept of a per se taking,

  recognized by the Supreme Court in Loretto v. Teleprompter Manhattan CATV Corp., deems
                                              - 17 -
Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 18 of 36 - Page ID#: 862




  a “permanent physical occupation of property” a Fifth Amendment violation “without regard

  to whether the action achieves an important public benefit or has only minimal economic

  impact on the owner.” 458 U.S. 419, 434–35 (1982) (emphasis added) (applying Penn Central

  Transportation Co. v. New York City, 438 U.S. 104, 124 (1978)). In Loreto, the city

  permanently attached “plates, boxes, wires, bolts, and screws to the [plaintiff’s] building,

  completely occupying space immediately above and upon the roof and along the building’s

  exterior wall.” Id. at 438. There is no question that the defendants are not permanently

  occupying the Estate’s property.

         Setting aside this mischaracterization, the Estate’s takings claim fails for a more

  fundamental reason: the defendants demolished the home to abate a nuisance. The United

  States and Kentucky Constitutions prohibit takings of private property for a public purpose

  and without just compensation. But takings attendant to the police power are not compensable.

  See Ostipow, 824 F. App’x at 342 (“The weight of authority holds that claims emanating from

  the use of police power are excluded from review under the Takings Clause.”). Kentucky’s

  highest court held over 100 years ago that, “[i]n the exercise of the police power by [a city],

  property which is a menace to public safety or health may be destroyed without compensation

  when this is necessary to protect the public, but the public necessity is the limit of the right.”

  Polsgrove v. Moss, 157 S.W. 1133, 1136 (Ky. 1913). In other words, “compensation is not

  mandated when the state legitimately exercises police power to abate a property nuisance.”

  Embassy Realty Invs., Inc. v. City of Cleveland, 572 F. App’x 339, 344 (6th Cir. 2014).

         The Estate does not contend that the defendants’ actions were outside the scope of the

  police power, nor could it. Kentucky expressly permits its municipalities to take “immediate

  action to remedy a violation of its ordinances when there is reason to believe that the existence
                                                - 18 -
Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 19 of 36 - Page ID#: 863




  of the violation presents imminent danger, [or] a serious threat to the public health, safety, and

  welfare . . . .” Ky. Rev. Stat. § 65.8838; see also Johnson v. City of Paducah, 512 S.W.2d 514,

  516 (Ky. 1974) (recognizing the validity of destruction orders when the situation “present[s]

  an imminent and immediate threat to the safety of persons or other property”).

         Accordingly, the undisputed facts do not entitle the Estate to summary judgment on its

  federal takings claim. To the contrary, the defendants are entitled to summary judgment

  because their liability is precluded as a matter of law.

                 ii.     The Due Process Claim13

         “[T]o establish a procedural due process claim, a plaintiff must show that (1) he had a

  life, liberty, or property interest protected by the Due Process Clause; (2) he was deprived of

  this protected interest; and (3) the state did not afford him adequate procedural rights prior to

  depriving him of the property interest.” Albrecht v. Treon, 617 F.3d 890, 894 (6th Cir. 2010)

  (citation omitted). Neither party disputes that the Estate was deprived of its property interest

  in the real property at 135 Hustonville Street. Thus, the question is whether either party has

  demonstrated that they are entitled to summary judgment on the third element. In other words,




  13
          Although it does not appear that the Estate is raising a substantive due process claim, the
  Court notes that the defendants have carried their burden of establishing that they are entitled to
  summary judgment on that claim. [Record Nos. 30-2, pp. 18-19; 32, pp. 11-12] The Sixth Circuit
  authorities cited by both parties emphasize that “[t]he demolition of a nuisance is not an
  unreasonable and arbitrary official act” that constitutes a prima facie substantive due process
  violation. Embassy Realty, 572 F. App’x at 344. Nor do such actions “shock the conscience” as
  a matter of law. Id.; Harris v. City of Akron, 20 F.3d 1396, 1405 (6th Cir. 1994) (“So far as we
  know, or have been informed, no court has held that it shocks the conscience for municipal
  authorities, acting pursuant to an unchallenged ordinance, to order the destruction of a building
  found by responsible officers to be a nuisance or threat to public health or safety.”). Therefore, to
  the extent the Estate asserts a substantive due process violation, the defendants are entitled to
  summary judgment.
                                                 - 19 -
Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 20 of 36 - Page ID#: 864




  did the defendants provide the process that was constitutionally due? As explained below,

  what process is due depends on the circumstances.

         The Fourteenth Amendment does not protect against “all deprivations of life, liberty,

  or property by the State[,] . . . only against deprivations ‘without due process of law.’” Parratt

  v. Taylor, 451 U.S. 527, 537 (1981) (emphasis added), overruled in part by Daniels v.

  Williams, 474 U.S. 327 (1986). As a general rule, “the process that is due before the state may

  deprive an owner of property includes notice to the owner prior to the deprivation and an

  opportunity for a predeprivation hearing.” Harris v. City of Akron, 20 F.3d 1396, 1401 (6th

  Cir. 1994). This preference supposes that by considering a person’s defenses ex ante,

  “substantively unfair and simply mistaken deprivations of property interests can be prevented.”

  Elsmere Park Club, L.P. v. Town of Elsmere, 542 F.3d 412, 417 (3d Cir. 2008) (quoting

  Fuentes v. Shevin, 407 U.S. 67, 81 (1972)).

         Nevertheless, the general rule yields to an exception in situations that present an

  emergent need for action. Where a deprivation without prior notice is the result of “either the

  necessity of quick action by the State or the impracticality of providing any meaningful

  predeprivation process,” courts look instead to the adequacy of postdeprivation remedies.

  Parratt, 451 U.S. at 539. This exception recognizes that there are situations where “notice and

  a predeprivation process . . . [c]ould have resulted in the very threat to the public that the

  [action] was intended to prevent.” Harris, 20 F.3d at 1404; see also S. Commons Condo. Ass'n

  v. Charlie Arment Trucking, Inc., 775 F.3d 82, 86 (1st Cir. 2014) (“By their nature, emergency

  situations require an immediate response.”).

         Courts look to state law to determine whether a situation presents an imminent danger.

  See Harris, 20 F.3d at 1404. And where state law prescribes procedures, “a state actor’s
                                                 - 20 -
Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 21 of 36 - Page ID#: 865




  adherence to its summary-action procedures deserves deference.” Kinnison v. City of San

  Antonio, 480 F. App’x 271, 277 (5th Cir. 2012). This is particularly true where, as here, the

  state provisions themselves are not challenged as unconstitutional—only their implementation

  is at issue. See Harris, 20 F.3d at 1404. To be sure, the deference afforded is not blind to

  allegations that its “invocation [wa]s arbitrary or amounts to an abuse of discretion.” Elsmere

  Park Club, 542 F.3d at 418; accord DiLuzio v. Vill. of Yorkville, Ohio, 796 F.3d 604, 614 (6th

  Cir. 2015).14 But where the only question is whether a state actor’s emergency determination

  pursuant to state law violated the Constitution, it is immaterial “whether an emergency actually

  existed.” Harris, 20 F.3d at 1404.

                        a.      The Parratt doctrine is applicable.

         Because the defendants invoke Parratt’s emergency rationale, the Court must begin

  with whether it applies. Citing Harris, the defendants contend that the undisputed facts

  illustrate that “pre-deprivation process would be impractical and not mandated.”15 [Record

  No. 30-2, p. 15] The Estate did not attempt to distinguish Harris, nor did it respond to the

  defendants’ arguments. Nevertheless, the Court will consider whether the defendants have


  14
          The Third Circuit recognized in Elsmere that the Sixth Circuit seemingly “applie[s] an even
  more deferential standard” than abuse of discretion. 542 F.3d at 418 n.4 (citing Harris, 20 F.3d at
  1404). But the Supreme Court’s subsequent decision in Hodel v. Virginia Surface Mining and
  Reclamation Association, Inc., implies that emergency discretion is subject to challenge where a
  “pattern of abuse and arbitrary action [is] discernible.” 452 U.S. 264, 303 n.46 (1981); see also
  Catanzaro v. Weiden, 188 F.3d 56, 62 (2d Cir. 1999) (Hodel indicates that emergency “discretion
  is not absolute.”). The Estate makes no such allegation here.
  15
          The City does not invoke the Supreme Court’s decision in Monell v. Department of Social
  Services of the City of New York, which held that “a local government may not be sued under §
  1983 for an injury inflicted solely by its employees or agents.” 436 U.S. 658, 694 (1978). Thus,
  the Court does not address whether the demolition was the result of “execution of [the City]’s
  policy or custom.” Id.; see Kinnison v. City of San Antonio, 480 F. App’x 271, 275 (5th Cir. 2012)
  (collecting cases for the proposition that Monell liability may be waived).
                                                - 21 -
Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 22 of 36 - Page ID#: 866




  carried their burden of establishing that no genuine dispute of fact precludes summary

  judgment on this issue.

         Knouse was clearly empowered to order the home demolished as an initial matter. As

  mentioned, Ordinance 501 was enacted by the City as an exercise of its powers pursuant to

  K.R.S. §§ 65.8801, et seq. [Record No. 30-10] Section 92.02(C) of the ordinance prohibits

  the “accumulating of any foul, decaying or putrescent . . . animal waste, [or the] carcasses of

  any type of animal . . . .” Knouse stated that he considered the home an environmental nuisance

  under this section after observing buzzards deposit dead animals in the attic and animal

  remains on the main floor. [Record No. 33, pp. 44-45, 53, 78] Additionally, he had previously

  determined that the home was unfit for human habitation. [Record No. 33-1, p. 21] A

  determination of imminent danger is triggered solely by “the opinion of the Code Enforcement

  Officer,” and Knouse testified at length to the basis for his opinion. [Record No. 30-10, §

  92.10(A)] Once the determination was made, Ordinance 501 contemplates demolition without

  prior notice to eliminate the threat to public safety. [Id.] Again, immediate actions to abate

  public health threats are expressly permitted under Kentucky law.          K.R.S. § 65.8838.

  Therefore, Knouse was empowered to declare the home an imminent danger and order it

  demolished.

         Because Knouse followed the procedures for identifying an emergency, the Court must

  defer to his conclusion. Harris, 20 F.3d at 1404. It follows that the Parratt rule applies. Id.

  In short, because predeprivation process would have been impractical under the circumstances,

  neither notice nor an opportunity to be heard were required.

         In many ways, the Estate does not contest this conclusion. It does not seriously contend

  with Knouse’s determination that the home represented an imminent danger. In fact, nowhere
                                              - 22 -
Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 23 of 36 - Page ID#: 867




  in its discussion of its federal claims does it suggest that an emergent need did not support the

  demolition. [See Record No. 29, p. 8.] When discussing its state claims, the Estate argues that

  “there is no evidence that [its] home had to be demolished” because no one was observed

  “within the premises of the home,” nor were neighbors “in danger of harm because of the

  condition of [the] home.” [Record No. 29, p. 10]

         Even taking these allegations as true, Ordinance 501 does not predicate an emergency

  determination solely on the presence of immediately recognizable potential victims.            It

  generally required Knouse to determine that the house posed a danger. And he made such a

  finding. He believed that the home could collapse or catch fire at any time based on first-hand

  observations of the structure. [See Record No. 33, p. 45.] This is not surprising, given that it

  had been rendered unlivable due to a fire over a decade earlier. [See Record Nos. 30-9, p. 2;

  35, pp. 12-13.] Knouse was also concerned that homeless individuals were routinely passing

  through the home, and these concerns were corroborated by his observations. [See id. at pp.

  33, 45 (Knouse observed clothes in the home), 53 (it appeared that someone had been “laying”

  in the floor).] And Brown had the same concern. [Record No. 34, p. 33]

         But even if these observations were not enough to entitle Knouse’s determination to

  deference (they are), the Estate offers no evidence that the home was not an imminent danger.

  None of the plaintiffs visited the home within years of its demolition, nor could they undermine

  his conclusions with first-hand accounts. Thus, even if a more exacting standard of deference

  applied, Knouse’s decision is properly supported by credible evidence and was reasonable

  under the circumstances. See Catanzaro, 188 F.3d at 63 (looking to whether “competent

  evidence allowing the official to reasonably believe that an emergency d[id] in fact exist,” then

  asking whether it was “arbitrary or amount[ed] to an abuse of discretion”). The house was an
                                               - 23 -
Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 24 of 36 - Page ID#: 868




  imminent danger to the people of Stanford and the defendants’ actions fall within the Parratt

  exception.

         Finally, because Parratt applies, the Court must consider whether postdeprivation

  remedies existed “to assess the propriety of the [C]ity’s action at some time after the initial

  taking” Harris, 20 F.3d at 1404 (quoting Parratt, 451 U.S. at 539). The defendants contend

  that postdeprivation remedies were adequate to address the Estate’s concerns. They note that

  “[a]ll orders from code enforcement officers are appealable to the [Board], and the decisions

  of the [B]oard are subject to de novo review in state court.” [Record No. 30-2, p. 17 n.23

  (citing Record No. 30-10 §§ 92.10(E)] Additionally, Kentucky recognizes an action for

  “reverse condemnation” where a plaintiff alleges “an unauthorized taking, destruction or injury

  to their property.” Holloway Const. Co. v. Smith, 683 S.W.2d 248, 249 (Ky. 1984) (citing

  Com., Dep’t of Highways v. Davidson, 383 S.W.2d 346, 348 (Ky. 1964)). The Estate has not

  challenged these remedies as inadequate. See Catanzaro, 188 F.3d at 64. But even if it had,

  courts have found less stringent remedies adequate. See Elsmere Park Club, 542 F.3d at 423

  (fact that there “was an administrative body empowered to hear the Club’s appeal” was

  sufficient, even though the body did not, in fact, exist). And although the Estate did not take

  advantage of the available remedies, its concerns were addressed at a Stanford City Council

  meeting. In fact, Hackley thoroughly explained the procedures that entitled the defendants to

  take the challenged actions. [Record No. 35-1, pp. 45-46] Accordingly, postdeprivation

  remedies were adequate, and the defendants’ actions did not violate the Fourteenth

  Amendment as a matter of law.




                                              - 24 -
Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 25 of 36 - Page ID#: 869




                        b.     Assuming arguendo that Parratt does not apply, the Estate
                               received adequate predeprivation process.

         The Estate implicitly attempts to side-step Parratt by not mentioning it. Instead, it

  contests the process leading up to the demolition. Thus, for the sake of argument, the Court

  will assume in this section that Parratt does not apply.

         The Estate argues that the City razed the home despite Brown’s request to “cease

  pursuing such actions” via Facebook message to Ernst. [Record No. 29, p. 8] It suggests that

  due process required to “a hearing on the subject of whether the Plaintiffs’ home should be

  demolished” after Brown put the City on notice. [Id.] These arguments take for granted that

  the demolition occurred after Ernst and Brown’s conversation. The defendants attempt to rebut

  the Estate’s arguments (an opportunity forfeited by the Estate) by arguing that the City was

  not, in fact, aware that Brown protested the action prior to the demolition. [Record No. 32, p.

  4]

         Thus, the parties’ central dispute concerns the date of the demolition. If, at the Estate

  alleges, it occurred on April 22, 2019, predeprivation process appears more practical because

  Brown had already expressly requested that the City not enter the property. [See Record No.

  34-2 (Facebook messages between Ernst and Brown dated April 16, 2019).] On the other

  hand, if the house was demolished on April 13, 2019, as the defendants contend, then the

  Estate’s arguments call for impossible procedures.

         There is undoubtedly a factual dispute over the exact date of the demolition. Ordinarily,

  if such a dispute is genuine and concerns material facts, summary judgment would be

  precluded. See Fed. R. Civ. P. 56(a). Whether the demolition occurred six days after Brown

  protested it is material to whether a predeprivation hearing should have been conducted.


                                               - 25 -
Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 26 of 36 - Page ID#: 870




  However, the Estate’s motion merely states that the defendants destroyed the home “sometime

  around April 22, 2019.” [Record No. 29] The defendants contend that this allegation, standing

  alone, is insufficient to create a genuine dispute of fact. [Record No. 32, p. 3]

         The Court agrees that there is no genuine dispute that the home was demolished prior

  to April 22, 2019. To establish a disputed fact, Rule 56 requires a party to “cit[e] to particular

  parts of materials in the record” that support its position. Fed. R. Civ. P. 56(c)(1)(A). The

  Estate has failed to point to specific evidence in support of its position, and numerous records

  confirm the defendants’ argument.

         First, Knouse’s testified that the property was destroyed on April 13, 2019, two days

  after it was declared an imminent danger. This testimony is corroborated by the determination

  of imminent danger, dated April 11, 2019. [Record No. 33-1, p. 41] Additionally, the radio

  station reported the demolition, including photos, on April 13, 2019. [Record No. 34-3, p. 1]

  Next, various invoices and receipts from the demolition contractor also confirm that the home

  was razed prior to April 22. [See Record No. 33-2, pp. 1 (a demolition invoice dated April 18,

  2019), 2-5 (landfill receipts dated April 16, 2019).] In fact, the City had placed liens on the

  property and paid the contractor for the completed demolition work by April 18, 2019. [See

  Record Nos. 33-1, pp. 42-43 (liens); 33-2, p. 6-7 (check).]

         The Estate relies exclusively on the April 16, 2019, conversation between Ernst and

  Brown, but the inference it draws from this conversation is implausible. See Adams v. Metiva,

  31 F.3d 375, 382 (6th Cir. 1994) (The Supreme Court has “authorized an inquiry on summary

  judgment into the implausibility of inferences from circumstantial evidence, not an inquiry

  into the credibility of direct evidence.”) (cleaned up). Ernst informed Brown on April 16 that



                                                - 26 -
Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 27 of 36 - Page ID#: 871




  the City would “proceed with its nuisance ordinance enforcement” against the property.16

  [Record No. 34-3, p. 4] At first glance, this would seem to suggest that the demolition had

  either not occurred or was incomplete as of that date. But context provides clarity. The

  statement was Ernst’s third message to Brown; he first simply asked Brown to call him. [Id.

  at p. 1] But rather than call him, Brown responded that she was already consulting with counsel

  to determine how to proceed. [Id. at p. 3] If, as the Estate contends, the demolition had not

  yet taken place, Brown would have had to intuit from Ernst’s request to call him that: the City

  was preparing to destroy the home; she needed to contact counsel; and, in the meantime, she

  needed to request that the City stay off the property. But there is little chance she derived so

  much information from this mundane request. It was only after Brown indicated that she

  wished for no one to enter the property that Ernst made the statement about nuisance

  enforcement. [Id. at p. 4] Thus, the entire conversation reveals that Brown did not, as the

  Estate contends, protest the demolition in advance. [See Record No. 29, p. 4.] The only

  plausible inference is that Brown was already aware of the demolition. [See Record No. 34-4,

  p. 28 (comment by Brown on April 13, 2019, Facebook post).] And no jury could rationally

  conclude that the demolition occurred on April 22, 2019. See Matsushita Elec., 475 U.S. at

  586-87.

         Even though the demolition occurred prior to Brown being notified, the defendants

  provided adequate predeprivation process. The process that is due requires a court to consider

  three factors:



  16
          Notably, this does not support the Estate’s position that the home was razed on April 22.
  The Estate does not direct the Court to the source for its estimated date of demolition, and a review
  of the record does not reveal how that date was chosen.
                                                 - 27 -
Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 28 of 36 - Page ID#: 872




         First, the private interest that will be affected by the official action; second, the
         risk of an erroneous deprivation of such interest through the procedures used,
         and the probable value, if any, of additional or substitute procedural safeguards;
         and finally, the Government’s interest, including the function involved and the
         fiscal and administrative burdens that the additional or substitute procedural
         requirement would entail.

  Mathews v. Eldridge, 424 U.S. 319, 335 (1976).17

         Here, weighty interests lie on both sides of this balance. The Estate has a private

  interest in its property, and the City “has an interest in maintaining safe dwelling places and in

  protecting the interests of the public in general.” Roberts v. Girder, 237 F. Supp. 3d 548, 555

  (E.D. Ky. 2017). But when all the circumstances are accounted for, the second factor

  forecloses the due process inquiry in the defendants’ favor.

         Specifically, the risk of erroneous deprivation posed by the procedures used by the

  defendants was low. Although the parties seemingly wish to narrow the Court’s focus to the

  days immediately surrounding the demolition, the due process inquiry must consider the full

  picture. See Thomas v. City of Detroit, 299 F. App’x 473, 476 (6th Cir. 2008). When the City

  began notifying Brown of ordinance violations in August 2017, the home had not been

  occupied for over nine years, and it was clear that the property it had not been maintained for

  nearly that long. [See Record No. 33-1, p. 4.] And the property was routinely subject to

  citations over the next twenty months.

         Brown was properly served all seven citations by mail, but she did not contest one.

  [See Record No. 34, pp. 42-44] The first (and only) time the City heard from Brown was when



  17
          The Court is mindful that the Supreme Court has cast Parratt itself as “a special case of
  the general Mathews v. Eldridge analysis, in which postdeprivation tort remedies are all the process
  that is due, simply because they are the only remedies the State could be expected to provide.”
  Zinermon v. Burch, 494 U.S. 113, 128 (1990).
                                                 - 28 -
Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 29 of 36 - Page ID#: 873




  she informed Knouse that she could not maintain the home in November 2017. [Record Nos.

  33, p. 34; 34, p. 47] He implored her to appeal the citation, but she again forfeited that

  opportunity. [Record No. 33, p. 34] And despite her intentions to maintain the grounds,

  uncontested violations continued to pile up thereafter.

         In this context, the defendants’ actions in April 2019 were procedurally sound. At that

  point, a demolition citation had been in place for 18 months, and Brown had done nothing to

  keep the home from deteriorating. See Thomas, 299 F. App’x at 476 (Plaintiff’s “five-year

  delay itself defeat[ed his] claim that he was not given sufficient” warning of the demolition.).

  She had been informally heard by the City through Knouse, who came away from the meeting

  with an understanding of her position as it concerned future actions toward the home. See

  Roberts, 237 F. Supp. 3d at 556 (Plaintiff’s “informal meeting” at City Hall a year prior to the

  demolition of their home “reduced the risk of erroneous deprivation.”). Thus, when Knouse

  noticed that the home had become an imminent danger, there was nothing else for the

  defendants to do but destroy the structure. See Embassy Realty, 572 F. App’x at 344-45

  (“[T]he sudden demolition of a structure pursuant to an eleven-year old order” may violate the

  Fourteenth Amendment, but not where a city abates a nuisance.). Even setting aside the

  potential public safety risks, predeprivation notice would have been fruitless and unnecessarily

  dilatory. Brown was both notified and heard on the potential demolition of the home, and the

  Estate does not contend that she protested until after the demolition. In summary, the risk of

  an erroneous deprivation was low because Brown had seemingly acquiesced in the defendant’s

  actions.

         The Estate cites a pair of cases that do not alter the Court’s conclusion. In fact, neither

  case found that the plaintiff’s due process rights were violated. The Estate relies on Embassy
                                               - 29 -
Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 30 of 36 - Page ID#: 874




  Realty, but the plaintiff in that case did not advance a procedural due process claim. 572 F.

  App’x at 340. And in Davet v. City of Cleveland, 456 F.3d 549 (6th Cir. 2006), the Sixth

  Circuit merely held that, under the facts of that case, the plaintiff was given “ample notice and

  an opportunity to be heard.” 456 F.3d at 552. The facts are somewhat similar to the present

  case. There, the City of Cleveland posted a condemnation notice on the plaintiff’s building

  warning that demolition was warranted if ordinance violations were not corrected by the

  following day. 456 F.3d at 551. The plaintiff discovered the notice three days later and filed

  an appeal and a lawsuit in state court, but the city nevertheless demolished part of the building

  four days later. Id. Two hearings were eventually conducted regarding the appeal, but it was

  upheld. Id. The remainder of the building was demolished thereafter, and the plaintiff filed

  suit. Id. The court was satisfied that the process provided was sufficient, but it did not purport

  to define what process was generally due.

         The Estate contends that Davet requires a formal hearing prior to any demolition.

  [Record No. 29, p. 8] But the key difference in the present case is that Brown did not contest

  the demolition citation, which would have invoked the procedural protections provided in

  Davet. Ordinance 501 detailed numerous procedural safeguards that Brown willingly forfeited

  time and again. Thus, the current case is more analogous to Thomas, where the Sixth Circuit

  reasoned that a demolition without notice was procedurally proper despite the fact that the

  original demolition order was served five years before. 299 F. App’x at 476. There, just as

  here, “[n]ever, prior to the [emergency], did [the plaintiff] contest the Council’s determination;

  and never, prior to the [emergency], did [s]he attempt to renovate or demolish the building

  h[er]self.” Id. It follows that the defendants were entitled to demolish the property without a

  predeprivation hearing.
                                                - 30 -
Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 31 of 36 - Page ID#: 875




                                           *      *       *

         The foregoing analysis demonstrates that the Estate’s constitutional rights were not

  violated as a result of the demolition. The City abated a public health risk that Knouse properly

  declared an imminent danger. Under the circumstances, the process the Estate seeks was not

  required. But even if it had been, the defendants’ afforded adequate procedural protections

  against the risk of an erroneous deprivation of the Estate’s rights. Therefore, the defendants

  are entitled to summary judgment on the federal claims.18

         B.      The State Claims

         Because the Court has determined that the defendants are entitled to summary judgment

  on the Estate’s federal claims, it could decline to exercise supplemental jurisdiction over the

  state claims and dismiss them without prejudice. 28 U.S.C. § 1367(c). However, courts are

  “not obligated to do so.” Pinney Dock & Transp. Co. v. Penn Cent. Corp., 196 F.3d 617, 620

  (6th Cir. 1999). Instead, the decision is discretionary and “is based on a balancing of the

  interests involved: ‘judicial economy, convenience, fairness, and comity.’” Smith v. Franklin

  Cty., 227 F. Supp. 2d 667, 679 (E.D. Ky. 2002) (quoting id.). Here, those interests favor

  retaining jurisdiction. This matter has been pending for nearly 13 months, discovery is

  complete, and the parties have briefed the state law issues to the same extent as the federal



  18
          In the alternative, the defendants argue that Knouse is entitled to qualified immunity. The
  Estate failed to address Knouse’s immunity in its motion and did not respond to the defendant’s
  arguments. Nevertheless, “[w]here, as here, no constitutional violation has occurred, [the Estate]
  cannot claim that [Knouse] can be held civilly liable under § 1983 for his actions.” Tallman v.
  Elizabeth Police Dep't, 344 F. Supp. 2d 992, 997 (W.D. Ky. 2004). Thus, the Court’s conclusion
  that the Estate’s constitutional rights were not violated leads a fortiori to the conclusion that
  Knouse is entitled to immunity. See Dickerson v. McClellan, 101 F.3d 1151, 1157 (6th Cir. 1996)
  (“The first step in a qualified immunity analysis is whether, based on the applicable law, a
  constitutional violation occurred.”).
                                                - 31 -
Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 32 of 36 - Page ID#: 876




  issues. Id.; cf. Gambrel v. Knox Cty., 476 F. Supp. 3d 580, 603 (E.D. Ky. 2020) (jurisdiction

  declined because, among other reasons, the parties devoted very little briefing to the state

  issues). Additionally, as illustrated below, the substance of the state claims overlaps with the

  federal claims. Thus, the Court elects to retain jurisdiction over the Kentucky claims.

                i.      The Kentucky Constitutional Claims

         The Estate contends that its rights were violated under Sections One and Two of the

  Constitution of Kentucky. The first section lists seven “inalienable rights” of all Kentuckians,

  including “[t]he right of acquiring and protecting property.” Ky. Const. § 1. The latter section

  contains a general premise underlying Kentucky’s form of government: “Absolute and

  arbitrary power over the lives, liberty and property of freemen exists nowhere in a republic,

  not even in the largest majority.” Ky. Const. § 2. These provisions combine to set the outer

  limit of the state’s police power, which lies where “public necessity” ends. Johnson v. City of

  Paducah, 512 S.W.2d 514, 516 (Ky. 1974). Generally, demolition without either prior notice

  or compensation “amounts to a taking of property rights” under Kentucky law. Washington v.

  City of Winchester, 861 S.W.2d 125, 127 (Ky. Ct. App. 1993). But where an action is

  reasonably “necessary to prevent the infliction of a public injury,” it falls squarely within the

  police power of a city. Bruner v. City of Danville, 394 S.W.2d 939, 943 (Ky. 1965) (citing

  Tolliver v. Blizzard, 143 Ky. 773 (1911)).

         The Estate contends that the defendants’ actions amounted to “a unilateral and

  illegitimate action by [the defendants] without affording the [Estate] any due process or

  opportunity to protect their property.” [Record No. 29, p. 10] It further argues that the

  defendants’ “condescending approach . . . was certainly an act of bad faith” that amounted to

  an exercise of arbitrary and absolute power over the property. [Id. at p. 11]
                                               - 32 -
Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 33 of 36 - Page ID#: 877




         The Estate’s arguments are misguided for a number of reasons. First, the defendants

  note that Kentucky has not recognized a private right of action for claims arising under its state

  constitution. [Record No. 30-2, p. 20] In St. Luke Hospital, Inc. v. Straub, the Supreme Court

  of Kentucky unequivocally held that “an action for money damages under K.R.S. § 446.070 is

  not available for alleged constitutional violations,” and it declined to “create judicially a new

  constitutional tort in Kentucky because adequate remedial alternatives exist in the common

  law.” 354 S.W.3d 529, 531–32 (Ky. 2011). Section 446.070 empowers a “person injured by

  the violation of any statute” to recover damages from the violator. K.R.S. § 446.070 (emphasis

  added). This Court has since reasoned that “Kentucky law does not recognize a cause of action

  for alleged violations of Kentucky constitutional rights.” Faul v. Bd. of Educ. of Danville

  Indep. Sch., No. 5:12-CV-277-KSF, 2013 WL 1511746, at *3 (E.D. Ky. Apr. 9, 2013) (citing

  id.). The Estate’s claims seek monetary damages for alleged violations of their constitutional

  rights under Kentucky law. Therefore, the claims fail as a matter of law, and the defendants

  are entitled to summary judgment on the state constitutional claims.

         Moreover, Kentucky’s courts have held that Sections One and Two of its constitution

  require the same procedural protections as the United States Constitution. See Transportation

  Cabinet v. Cassity, 912 S.W.2d 48, 51 (Ky. 1995) (applying federal due process standards to

  a challenge under Section Two); Jones v. Clark Cty., No. 2018-CA-001710-MR, 2020 WL

  757095, at *6 (Ky. Ct. App. Feb. 14, 2020) (Section One’s protections are “coextensive with

  the due process provisions of the United States Constitution.”). And as the above analysis

  indicates, the defendants complied with federal due process standards.

         Finally, as explained previously, the defendants did not commit a taking that would

  entitle the Estate to compensation. See Polsgrove, 157 S.W. at 1136. The Estate suggests that
                                                - 33 -
Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 34 of 36 - Page ID#: 878




  the procedural protections attendant to a condemnation are applicable. [Record No. 29, p. 9

  (citing Terhune v. Gorham, 225 Ky. 249 (1928), for the proposition that “any condemnation

  of a private property before the owner [i]s paid” violates Section One of the Kentucky

  Constitution)] However, Kentucky law defines condemnation as a taking of “private property

  for a public use under the right of eminent domain.” K.R.S. § 416.540. If a city wishes to

  condemn property, it must initiate proceedings in state court. K.R.S. § 416.570. On the other

  hand, cities are permitted to take “immediate action” to abate ordinance violations that present

  “imminent danger.” K.R.S. § 65.8838.

                 ii.    The Kentucky Eminent Domain Act Claim

         This claim fails for the reasons just given. Kentucky prescribes the procedures a local

  government must follow to condemn property. K.R.S. §§ 416.540, et seq. The Estate contends

  that the defendants were required to follow these procedures. [Record No. 29, p. 12] However,

  it has not challenged the emergency provision of Kentucky law that allowed the defendants to

  act without prior notice, nor has it alleged that Ordinance 501 violated Kentucky law.

  Additionally, the property still belongs to the Estate. [Record No. 30-2, p. 21] Ordinarily, title

  to condemned property passes to the condemnor. See K.R.S. § 416.620(6). Accordingly, the

  defendants are entitled to summary judgment on the Estate’s claims under the Kentucky

  Eminent Domain Act.

                 iii.   The Trespass Claim

         Under Kentucky law, “[a]ny intended intrusion or encroachment which is not

  privileged is actionable [as a trespass] without regard for the shortness of the period of the

  interference, or the absence of pecuniary harm.” Smith v. Carbide & Chemicals Corp., 226

  S.W.3d 52, 54 (Ky. 2007) (citation omitted).           Kentucky courts generally follow the
                                                - 34 -
Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 35 of 36 - Page ID#: 879




  Restatement (Second) of Torts. Rockwell Int'l Corp. v. Wilhite, 143 S.W.3d 604, 619 (Ky. Ct.

  App. 2003). Under the Restatement, an officer empowered by law to abate public nuisances

  is presumed to have a “privilege to enter land in the possession of another for the purpose of

  determining whether a public nuisance exists.” Restatement (Second) of Torts § 202 (1965).

         The defendants invoke the Restatement and contend that any entry onto the property

  was privileged. [Record No. 30-2] The Estate seems to suggest that the privilege ended on

  April 16, 2019, when Brown informed Ernst that no one was permitted on the property.

  [Record No. 29, p. 13] Specifically, it contends that the defendants “entered upon [its] property

  to demolish the home despite objections by [Brown].” [Id.] Thus, its trespass claim is

  effectively foreclosed by its failure to create a genuine dispute of fact regarding the date of

  demolition. As the Court has explained, the home was demolished prior to Brown’s request.

  Even so, Brown testified that she was not aware of any unauthorized entry onto the property

  after she protested further actions on April 16, 2019. [Record No. 34, p. 85] Thus, the Estate

  has failed to establish than an actionable intrusion occurred, and the defendants are entitled to

  summary judgment on the trespass claim.

                                       IV.     CONCLUSION

         The Court agrees with the defendants that “[i]t would be hard to expect” them to have

  proceeded any differently in this matter. [Record No. 30-2, p. 16 n.22] The home at 135

  Hustonville Street had been unlivable for over a decade, and its apparent caretaker was, at best,

  equivocal about her intent to help prevent the structure from being completely overtaken by

  the elements. By the time the situation required imminent action, nothing indicated that

  notifying Brown would alleviate the threat. Had the discovery of the cabin not prompted a

  local media report, the plaintiffs may have gone another decade without realizing the home
                                               - 35 -
Case: 5:20-cv-00115-DCR-MAS Doc #: 38 Filed: 04/09/21 Page: 36 of 36 - Page ID#: 880




  had been destroyed. In short, the home had been abandoned in the purest sense: not only was

  it unoccupied, but the plaintiffs seemingly had given up on it. Under these circumstances, the

  defendants were entitled to abate the threat to public health without offending federal or state

  law. Accordingly, it is hereby

         ORDERED as follows:

         1.     The plaintiffs’ motion for summary judgment [Record No. 29] is DENIED.

         2.     The defendants’ motion for summary judgment [Record No. 30] is GRANTED.

         3.     The jury trial, previously scheduled for June 7, 2021, is CANCELED; all other

  deadlines contained in the Scheduling Order [Record No. 11] are VACATED.

         Dated: April 9, 2021.




                                               - 36 -
